Order filed November 3,
2011
 
                                                                       In The           
  Eleventh
Court of Appeals
                                                                   __________
 
                                                         No. 11-09-00344-CR
                                                    __________
 
                               SANTIAGO
JIMMY RUIZ, Appellant
                                                             V.
                                      STATE
OF TEXAS, Appellee

 
                                   On
Appeal from the 29th District Court
                                                         Palo
Pinto County, Texas
                                                      Trial
Court Cause No. 13887
 

 
                                                                     O
R D E R
 
            This
court, on October 13, 2011, affirmed the trial court’s judgment.  On October
20, 2011, appellant’s attorney filed in this court a motion to withdraw as
court-appointed counsel.  The obligation of an attorney appointed on appeal
ends at the conclusion of the direct appeal after counsel sends the appellate
court’s opinion and judgment to his client and gives his client notice
regarding the right to file a petition for discretionary review.  Counsel in
this case has complied with these obligations, and appellant has filed in the
Court of Criminal Appeals a pro se motion for an extension of time in which to
file a petition for discretionary review.  
            Counsel’s
motion to withdraw as court-appointed counsel is dismissed as moot. 
 
November 3, 2011
                                                                             PER
CURIAM
Do not publish. 
See Tex. R. App. P.
47.2(b). 
Panel consists of:  Wright, C.J.,
McCall, J., and Kalenak, J.